DETAILED ACTION
This final rejection is responsive to the response filed 18 April 2022.  Claims 1-15 are pending.  Claims 1 and 10 are independent claims.  No claims are amended or cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant first argues (pgs. 8-10) that none of the cited references teach a delay timer magnitude based on system criticality; Lancaster only teaches critical buttons being modified with a second touch; Sukumar discloses a gaze dwell time requiring the user to continuously (and unsafely) gaze at the desired switch to enable opening
Examiner respectfully disagrees.  First, it is Kawalkar and Sukumar which teach the limitation in question.  Specifically, Kawalkar first teaches presenting a delay timer when a user touches and holds an element.  The delay timer is presented as a changing indication which allows the user to activate the function by touching and holding the element for the required delay time period.  Kawalkar does not explicitly teach that the magnitude or length of the delay is proportional to a critically of the aircraft system.  Accordingly, Sukumar provides this additional functionality.  Specifically, Sukumar teaches using the pilot’s gaze to make sure there is a high probability that the pilot actually intends to perform the action and enable the button.  The gaze time is based on the significance level of the control button.  Thus, it would have been obvious to one of ordinary skill in the art to modify the teachings of Clot and Kawalkar to include teachings of Sukumar because the combination would allow prevention of inadvertent touch that can have a severe impact, as suggested by Sukumar: ¶[0039].
According to MPEP 2141.01(a), to rely on a reference under 35 U.S.C. 103, it must be analogous prior art and “any need or problem known in the field of endeavor at the time of the invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.”  In this case, Sukumar deals explicitly with reducing the effects of inadvertent touch inputs in the context of an aircraft system and delays the activation of a function based on the significance of the function.  Thus, Sukumar is in the same field of endeavor as the present invention and it would have been obvious to a person of ordinary skill in the art, to combine an aircraft touch screen display wherein a user must lift the virtual cover of a button through touch screen manipulation and the user touching and holding a button for a predetermined period of time in order to activate it as taught in Clot in view of Kawalkar with varying the input time based on the function significance as taught in Sukumar.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clot (FR 2,911,409 B1) hereinafter known as Clot (attached translation as pdf) in view of Kawalkar (US 2014/0062893 A1) hereinafter known as Kawalkar in view of Sukumar (US 2014/0043241 A1) hereinafter known as Sukumar in view of Lancaster (US 2016/0209969 A1) hereinafter known as Lancaster.

Regarding independent claim 1, Clot teaches:
A system for actuation of an aircraft system via a virtual guarded switch (VGS), comprising: an aircraft flight deck touch screen display onboard an aircraft;  (Clot: Fig. 3 and pg. 4, lines 128-130; Clot teaches a touch screen with a digital button.  Further, pg. 1, lines 19-25 and pg. 3, lines 88-92 teach the display screen being part of an aircraft.)
... receive a command to present the VGS, the VGS including a virtual guard in a closed position inhibiting a function of the VGS, the VGS function associated with at least one aircraft system onboard the aircraft;  (Clot: Fig. 3 and pg. 4, lines 124-130; Clot teaches presenting the digital button on a touch screen with an image of a closed cover.  The nominal state, the representation of the button is to have the image of a closed cover.  Accordingly, the system provides the command to display the button with a closed cover.)
present the VGS on the aircraft flight deck touch screen display;  (Clot: Fig. 3 and pg. 4, lines 128-130; Clot teaches presenting the digital button on a touch screen with an image of a closed cover.)
receive a depress indication of the VGS;  (Clot: Fig. 3 and pg. 4, lines 131-142; Clot teaches the user touching the cover of the button to “lift the cover” and receiving a force feedback.)
...
open the virtual guard to an open position ... ;  (Clot: Fig. 3 and pg. 4, lines 131-142; Clot teaches the user touching the cover of the button to “lift the cover” and receiving a force feedback.)
start a guard auto close timer when the virtual guard reaches the open position;  (Clot: Fig. 3 and pg. 4, lines 145-157; Clot teaches starting a timer and returning the cover to the previous state, if no action is taken.)
...
receive an actuation indication if the VGS is depressed before an expiration of the guard auto close timer;  (Clot: Fig. 3 and pg. 4, lines 158-163 to pg. 5, lines 164-167; Clot teaches opening the cover and the user touching the button to actuate the action.)
actuate the function of the at least one aircraft system upon receipt of the actuation indication; 
present an actuated status on the VGS upon a confirmation the aircraft system has actuated;  (Clot: Fig. 3 and pg. 4, lines 158-163 to pg. 5, lines 164-167; Clot teaches opening the cover and the user touching the button to actuate the action.  The button reflects the pilot’s actuation.)
...
close the virtual guard to the closed position over an unactuated VGS upon an expiration of the guard auto close timer with no receipt of the actuation indication.  (Clot: Fig. 3 and pg. 4, lines 145-157; Clot teaches closing the cover after the timer expires.)

Clot does not explicitly teach:
a controller operatively coupled with the aircraft flight deck touch screen display; a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to: ...
present an open delay timer proximal with the VGS during an open delay time, a magnitude of an open delay time associated with the open delay timer is proportional to a criticality of the at least one aircraft system;
... if the depress indication continued during the open delay time;
receive a removal indication; 
close the virtual guard to the closed position after presenting the actuated indication; and 

However, Kawalkar teaches:
a controller operatively coupled with the aircraft flight deck touch screen display; a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to: ...  (Kawalkar: Fig. 1 and ¶[0041]-¶[0043]; Kawalkar teaches memory communicating with touch panel controllers in an aircraft system.)
present an open delay timer proximal with the VGS during an open delay time ... ;  (Kawalkar: Figs. 19A-19D and ¶[0075]-¶[0077]; Kawalkar teaches the user touch and holding an element for a period of time and displaying an indication.)
... if the depress indication continued during the open delay time;  (Kawalkar: Figs. 19A-19D and ¶[0075]-¶[0077]; Kawalkar teaches the user touch and holding an element for a period of time and displaying an indication until it finally changes to a different color to reflect a selected state.)
receive a removal indication;  (Kawalkar: Figs. 19A-19D and ¶[0075]-¶[0077]; Kawalkar teaches the user touch and holding an element for a period of time and displaying an indication until it finally changes to a different color to reflect a selected state which directs the user to release the button.)

Clot and Kawalkar are in the same field of endeavor as the present invention, as the references are directed to aircraft touchscreen displays wherein a user must depress a button for a period of time to activate it.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft touch screen display wherein a user must lift the virtual cover of a button through touch screen manipulation as taught in Clot with the user touching and holding a button for a predetermined period of time in order to activate it as taught in Kawalkar.  Clot already teaches an aircraft touchscreen display which simulates a cover for a button.  However, Clot does not explicitly teach the user touching and holding a button for a predetermined period of time in order to activate it.  Kawalkar provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Clot to include teachings of Kawalkar because the combination would allow the user to clearly determine when to activate a touchscreen element.

Clot in view of Kawalkar does not explicitly teach:
..., a magnitude of an open delay time associated with the open delay timer is proportional to a criticality of the at least one aircraft system;

However, Sukumar teaches:
..., a magnitude of an open delay time associated with the open delay timer is proportional to a criticality of the at least one aircraft system;  (Sukumar: Fig. 8 and ¶[0039]; Sukumar teaches varying a gaze dwell time based on the significance of the control button.)

Sukumar is in the same field of endeavor as the present invention, since it is directed to aircraft touchscreen displays where a user must activate important functions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft touch screen display wherein a user must lift the virtual cover of a button through touch screen manipulation and the user touching and holding a button for a predetermined period of time in order to activate it as taught in Clot in view of Kawalkar with varying the input time based on the function significance as taught in Sukumar.  Clot in view of Kawalkar already teaches an aircraft touchscreen display which simulates a cover for a button and the user touching and holding a button for a predetermined period of time in order to activate it.  However, Clot in view of Kawalkar does not explicitly teach the open delay time varying in proportion to the function significance.  Sukumar provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Clot and Kawalkar to include teachings of Sukumar because the combination would allow prevention of inadvertent touch that can have a severe impact, as suggested by Sukumar: ¶[0039].

Clot in view of Kawalkar in view of Sukumar does not explicitly teach:
close the virtual guard to the closed position after presenting the actuated indication; and 

However, Lancaster teaches:
close the virtual guard to the closed position after presenting the actuated indication; and  (Lancaster: Fig. 21 and ¶[0050]-¶[0053]; Lancaster teaches restoring the button to the originally covered state.)

Lancaster is in the same field of endeavor as the present invention, as the reference is directed to securing a virtual touchscreen button with a virtual cover.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft touch screen display wherein a user must lift the virtual cover of a button prior to actuating the button as taught in Clot in view of Kawalkar with further closing the virtual guard after the actuation as taught in Kawalkar.  Clot already teaches an aircraft touchscreen display which simulates a cover for a button which the user must lift prior to actuation.  However, Clot does not explicitly teach further closing the virtual guard after the actuation.  Kawalkar provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Clot and Kawalkar to include teachings of Lancaster because the combination would allow to restore the button to a secured state, as suggested by Lancaster: ¶[0050]-¶[0053].




Regarding claim 4, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the system for actuation of an aircraft system via a virtual guarded switch of claim 1 (as cited above).

Kawalkar further teaches:
wherein the removal indication further comprises a discontinuation of the depress indication on the aircraft flight deck touch screen display.  (Kawalkar: Figs. 19A-19D and ¶[0075]-¶[0077]; Kawalkar teaches the user touch and holding an element for a period of time and displaying an indication until it finally changes to a different color to reflect a selected state which directs the user to release the button.)



Regarding claim 6, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the system for actuation of an aircraft system via a virtual guarded switch of claim 1 (as cited above).

Clot further teaches:
wherein the virtual guard further comprises a visually distinct cover inhibiting the actuation indication associated with the VGS.  (Clot: Fig. 3 and pg. 4, lines 128-130; Clot teaches presenting the digital button on a touch screen with an image of a closed cover.)



Regarding claim 8, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the system for actuation of an aircraft system via a virtual guarded switch of claim 1 (as cited above).

Clot further teaches:
wherein the guard auto close timer further comprises a reset of the VGS to an initial guarded presentation.  (Clot: Fig. 3 and pg. 4, lines 145-157; Clot teaches closing the cover after the timer expires.)



Regarding claim 9, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the system for actuation of an aircraft system via a virtual guarded switch of claim 1 (as cited above).

Clot further teaches:
wherein the actuated status further comprises feedback from the at least one aircraft system indicating an actuated status of the at least one aircraft system.  (Clot: Fig. 3; Clot teaches displaying the closed, open, and actuation state of the buttons.)


Regarding independent claim 10, this claims recites a method that performs the function of the system of claim 1; therefore, the same rationale for rejection applies.


Regarding claim 11, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the method for actuation of a system via a virtual guarded switch of claim 10 (as cited above).

Clot further teaches:
wherein receiving a command to present the VGS further comprises receiving one of a user command to present the VGS and a controller command to present the VGS based on a current status of the at least one system.  (Clot: Fig. 3 and pg. 4, lines 124-130; Clot teaches presenting the digital button on a touch screen with an image of a closed cover.  The nominal state, the representation of the button is to have the image of a closed cover.  Accordingly, the system provides the command to display the button with a closed cover.)



Regarding claim 14, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the method for actuation of a system via a virtual guarded switch of claim 10 (as cited above).

Clot further teaches:
wherein presenting the VGS on a selected display further comprises presenting a VGS label associated with the VGS.  (Clot: Fig. 3 and pg. 4, lines 124-130; Clot teaches presenting the digital button on a touch screen with an image of a closed cover.  The button has a label “Fire”, to indicate its function.)



Regarding claim 15, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the method for actuation of a system via a virtual guarded switch of claim 10 (as cited above).

Clot further teaches:
wherein actuating at least one system associated with a function of the VGS further comprises commanding a system manager to perform a system function associated with the at least one system.  (Clot: Fig. 3 and pg. 4, lines 158-163 to pg. 5, lines 164-167; Clot teaches opening the cover and the user touching the button to actuate the action; and thus, trigger the action.)


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clot in view of Kawalkar in view of Sukumar in view of Lancaster in view of Pappas (US 9,703,476 B1) hereinafter known as Pappas.

Regarding claim 2, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the system for actuation of an aircraft system via a virtual guarded switch of claim 1 (as cited above).

Clot in view of Kawalkar in view of Sukumar in view of Lancaster does not explicitly teach the limitations of claim 2.

However, Pappas teaches:
wherein the aircraft flight deck touch screen display further comprises at least one display within a forward instrument panel, a pedestal, and an overhead panel selectable by a crewmember.  (Pappas: Fig. 16 and 6A-6B; Pappas teaches touchscreen displays in all the panels of the aircraft.)
Pappas is analogous to the present invention, as the reference is reasonably pertinent to the problem faced by the inventor, i.e. supporting touchscreen manipulation on aircrafts.   It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft touch screen display wherein a user must lift the virtual cover of a button through touch screen manipulation as taught in Clot with the touchscreen displays located on the forward instrument panel, a pedestal, and an overhead panel as taught in Pappas.  Clot already teaches an aircraft touchscreen display which simulates a cover for a button.  However, Clot does not explicitly teach the touchscreen displays located on the forward instrument panel, a pedestal, and an overhead panel.  Pappas provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Clot to include teachings of Pappas because the combination would allow the system to customize the displays of the buttons.


Regarding claim 12, this claims recites a method that performs the function of the system of claim 2; therefore, the same rationale for rejection applies.


Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clot in view of Kawalkar in view of Sukumar in view of Lancaster in view of Deleris (US 2012/0022720 A1) hereinafter known as Deleris.

Regarding claim 3, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the system for actuation of an aircraft system via a virtual guarded switch of claim 1 (as cited above).

Clot in view of Kawalkar in view of Sukumar in view of Lancaster does not explicitly teach the limitations of claim 3.

However, Deleris teaches:
wherein the controller further comprises one of: a flight control computer, a mission computer, and at least one processor configured for operation of the at least one aircraft system.  (Deleris: Fig. 3a and ¶[0040]-¶[0041], and ¶[0059]-¶[0062]; Deleris teaches an avionic system that runs engine and fuel applications and the guard functions applying to flight phases.)
Deleris is in the same field of endeavor as the present invention, as the reference is directed to aircraft touchscreen displays with guarded buttons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft touch screen display wherein a user must lift the virtual cover of a button through touch screen manipulation as taught in Clot with the controller comprising a flight control, mission, and operating at least one aircraft system as taught in Deleris.  Clot already teaches an aircraft touchscreen display which simulates a cover for a button.  However, Clot does not explicitly teach the controller comprising a flight control, mission, and operating at least one aircraft system.  Deleris provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Clot to include teachings of Deleris because the combination would allow the guarded switches to apply to critical aircraft systems.


Regarding claim 5, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the system for actuation of an aircraft system via a virtual guarded switch of claim 1 (as cited above).

Clot in view of Kawalkar in view of Lancaster does not explicitly teach the limitations of claim 5.

However, Deleris teaches:
wherein the at least one aircraft system further comprises an aircraft system critical to flight safety.  (Deleris: Fig. 3a and ¶[0040]-¶[0041], and ¶[0059]-¶[0062]; Deleris teaches an avionic system that runs engine and fuel applications and the guard functions applying to flight phases.)
Deleris is in the same field of endeavor as the present invention, as the reference is directed to aircraft touchscreen displays with guarded buttons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft touch screen display wherein a user must lift the virtual cover of a button through touch screen manipulation as taught in Clot with the foregoing applying to an aircraft system critical to flight safety as taught in Deleris.  Clot already teaches an aircraft touchscreen display which simulates a cover for a button.  However, Clot does not explicitly teach the foregoing applying to an aircraft system critical to flight safety.  Deleris provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Clot to include teachings of Deleris because the combination would allow the guarded switches to apply to critical aircraft systems.


Regarding claim 7, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the system for actuation of an aircraft system via a virtual guarded switch of claim 1 (as cited above).

Clot in view of Kawalkar in view of Sukumar in view of Lancaster does not explicitly teach the limitations of claim 7.

However, Deleris teaches:
wherein the open delay time is proportional to a criticality of the VGS function.  (Deleris: ¶[0060]; Deleris teaches that based on criticality of the software commands, it may be necessary to multiply the safety measures by requiring several pressing on the unlocking button; and thus, taking longer than a single press.)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clot in view of Kawalkar in view of Sukumar in view of Lancaster in view of Figard (US 2017/0210484 A1) hereinafter known as Figard.

Regarding claim 3, Clot in view of Kawalkar in view of Sukumar in view of Lancaster teaches the method for actuation of a system via a virtual guarded switch of claim 1 (as cited above).

Clot in view of Kawalkar in view of Sukumar in view of Lancaster does not explicitly teach the limitations of claim 13.

However, Figard teaches:
wherein presenting the VGS on the selected display and opening the virtual guard to the open position is a result of an automated checklist generated by a crew alerting system.  (Figard: Fig. 2 and ¶[0036]; Figard teaches displaying checklist items with graphical representations of aircraft switches and buttons.)
Figard is in the same field of endeavor as the present invention, as the reference is directed to aircraft touchscreen displays.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft touch screen display wherein a button with a virtual guard is presented to the user as taught in Clot with presenting the virtual buttons as part of an aircraft checklist as taught in Figard.  Clot already teaches an aircraft touchscreen display which simulates a cover for a button.  However, Clot does not explicitly teach presenting the virtual buttons as part of an aircraft checklist.  Figard provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Clot to include teachings of Figard because the combination would allow the guarded switches to apply to critical aircraft systems.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145